Citation Nr: 9905160	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability as 
secondary to service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970 and from September 1972 to September 1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDING OF FACT

The claim of entitlement to secondary service connection for 
a heart disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
a heart disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim is not well grounded, and there is no further 
duty to assist the veteran in the development of his claim.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1998).  See Allen v. Brown, 8 Vet.App. 448 (holding 
that when aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran claims that his heart disability is due to his 
service-connected post-traumatic stress disability (PTSD).  
The record shows that the veteran was treated at a private 
facility in 1993 after experiencing the sudden onset of chest 
pain.  He was hospitalized for five days and at discharge, 
the pertinent findings were, acute anterior myocardial 
infarction; infarction complicated by persistent chest pain 
and malignant ventricular arrhythmias; history of 
hypertension; cigarette smoking; hyperlipidemia; history of 
gastroesophageal reflux; and history of PTSD.  

On VA examination in October 1994, he reported a history 
beginning in 1993 for heart-related problems.  After 
examination, the examiner diagnosed coronary artery disease, 
status post extensive anterior myocardial infarction, with 
evidence for early left ventricular dilation; history of 
hypertension; history of elevated cholesterol.  The examiner 
stated that it was difficult to judge the degree of 
involvement that the PTSD played in the development of the 
myocardial infarction, but that significant tobacco use 
likely played a strong role.  It was stated that it was 
certainly possible that if the PTSD was in any way related to 
the use of tobacco that that condition aggravated any pre-
existing coronary disease that was present.  

Private records show treatment for heart-related problems in 
1994, 1995, 1996 and 1997.  In August 1998, a VA physician 
opined that the veteran's underlying coronary artery disease 
could not be attributed to the veteran's PTSD.  It was noted 
that the natural history of coronary artery disease was 
multifactorial with increased incidence and population of 
patients who have diabetes mellitus, hypertension, 
hyperlipidemia as well as continued tobacco use.  It was 
noted that there was controversy in the literature as to 
whether PTSD accelerated the natural history of coronary 
artery disease.  It was noted that there was an increased 
incidence of coronary artery disease among those with anxiety 
disorders, but that cause/effect relationship has not clearly 
been established. 

In September 1998 the same VA examiner restated and clarified 
his opinion, concluding that it was his/her personal opinion 
that the veteran's underlying coronary artery disease could 
not be attributed to his PTSD.  
 
The Board is aware of the veteran's statements offered in 
support of his claim.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran 
has provided no medical opinion directly linking any current 
disability to his service-connected disability.  Further VA 
physicians have opined that the cardiac complaints are not 
related to the veteran's service-connected PTSD.  In the 
absence of a showing of a heart disability which could be 
associated with a service-connected disability, the Board 
finds the claim is not plausible.  Therefore, the Board finds 
that the veteran's claim for service connection is not well 
grounded.

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him in developing facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court 
has recently held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible.   

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a heart disability would be 
helpful in establishing a well grounded claim, as well as 
medical opinion linking any current findings with a service-
connected disability.   Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Service connection for a heart disability as secondary to a 
service-connected right eye disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

